                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SHAURN THOMAS,                                 :
             Plaintiff,                        :          CIVIL ACTION
                                               :
              v.                               :
                                               :
CITY OF PHILADELPHIA et al.,                   :          No. 17-4196
               Defendants.                     :

                                          ORDER

       AND NOW, this 17th day of January, 2019, upon consideration of the defendants’

Motion to Enforce Subpoena (Doc. No. 51), Ms. Bluestine’s Response (Doc. No. 53), and the

defendants’ Reply (Doc. No. 55), and following a telephone conference with the parties held on

January 15, 2019 and the Court’s in camera review of the documents at issue, it is ORDERED

that the defendants’ Motion (Doc. No. 51) is GRANTED IN PART and DENIED IN PART as

follows:

   1. Ms. Bluestine shall produce the four documents she withheld from her production, Bates

       labelled Bluestine 060–066; and

   2. Ms. Bluestine need not produce un-redacted versions of the documents she already

       produced.



                                                   BY THE COURT:


                                                   S/Gene E.K. Pratter
                                                   GENE E.K. PRATTER
                                                   UNITED STATES DISTRICT JUDGE
